DOWNEY, Judge.
This is an appeal by a corporate contractor from a judgment in its favor which refused to allow attorney’s fees provided for in a written contract between the parties.
Although the trial court found the appel-lees were indebted to appellant for remod-elling their home, it found the written contract between the parties unenforceable because of a provision therein that the contract was not binding upon appellant until accepted and approved by an authorized executive. The contract was signed by Clifford Lee on a line in the printed form contract designated “Salesman”. At trial the proof showed Clifford Lee was a vice-president of the appellant company and that he had authority to approve and did approve this contract. Accordingly, the contract was binding on both parties and appellant was entitled to an award of attorney’s fees pursuant to the provisions thereof.
Reversed and remanded with directions to determine and award appellant a reasonable attorney’s fee.
WALDEN and MAGER, JJ., concur.